DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-6, 9-12, 15-17, and 19-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method and system for assessing the vulnerability of a computing resource interacting with a service at a service provider. Independent claims 4 and 16 recite the uniquely distinct features of “receiving, by a service provider system, a security assessment request comprising a name and an identifier of a security event applicable to one or more computing resources, wherein the one or more computing resources comprise one or more compute instances; determining that the security event has occurred subsequent to receiving the security assessment request, wherein the security event involved a change involving the one or more compute instances, wherein the security event is one of: a process is created or terminated at the one or more compute instances; a network connection is established to or from the one or more compute instances; or a security configuration of the one or more compute instances is changed; and performing the security assessment of the one or more computing resources in response to the determining that the security event has occurred”. Independent claims 21 and 24 recite the uniquely distinct features of “receiving, by a service provider system, a security assessment request comprising a name and an identifier of a security event applicable to one or more computing resources; determining that the security event has occurred subsequent to receiving the security assessment request, wherein the security event comprises: a new security vulnerability being published outside of the service provider system, a new compute instance is launched or terminated for a user by a service of the service provider system responsive to a condition being met; or an automated code deployment occurs to one or more compute instances of the user; and performing the security assessment of the one or more computing resources in response to the determining that the security event has occurred”. Independent claim 27 recites the uniquely distinct features of “receiving, by a service provider system, a security assessment request comprising a name and an identifier of a security event applicable to one or more computing resources; determining that the security event has occurred subsequent to receiving the security assessment request; waiting a predetermined amount of time prior to performing a security assessment of the one or more computing resources, wherein the predetermined amount of time is indicated in the security assessment request; and performing the security assessment of the one or more computing resources in response to the determining that the security event has occurred”. Independent claim 28 recites the uniquely distinct features of “receiving, by a service provider system, a security assessment request comprising a name and an identifier of a security event applicable to one or more computing resources, wherein the one or more computing resources comprise one or more compute instances; determining that the security event has occurred subsequent to receiving the security assessment request, wherein the security event involved a change involving the one or more compute instances; and performing the security assessment of the one or more computing resources in response to the determining that the security event has occurred, wherein performing the security assessment includes: sending one or more commands to one or more agents to cause the one or more agents to acquire security assessment data regarding a configuration characteristic or an operational characteristic of the one or more compute instances, wherein the one or more agents operate within the one or more compute instances or operate external to the one or more compute instances but within the service provider system”. The closest prior art, Janssen (US 20160127417), fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437